DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 December 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 17-37 are rejected under 35 U.S.C. 103 as being unpatentable over Tagawa et al (US 2015/0060328).
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive. As previously set forth, Tagawa et al [“Tagawa”] disclose a lubricant base oil that is a hydrocarbon oil that satisfies any of the following conditions (i), (ii) and (iii):
(i) a hydrocarbon oil having a kinematic viscosity at 100°C of 3.0 to 5.0 mm2/s, a viscosity index (VI) of 145 or more, and an SBV viscosity at -20°C of 3,000 to 60,000 mPa.s;
(ii) a hydrocarbon oil having a kinematic viscosity at 100°C of 5 to 9 mm2/s, a viscosity 
index (VI) of 155 or more, and an SBV viscosity at -20°C of 3,000 to 30,000 mPa.s; and
(iii) a hydrocarbon oil having a kinematic viscosity at 100°C of 2.0 to 3.0 mm2/s, a viscosity index (VI) of 130 or more, and an SBV viscosity at -30°C of 1,000 to 30,000 mPa.s. (Abstract)  
In regard to the first embodiment of the invention (i), Tagawa discloses that the kinematic viscosity at 100°C is preferably 3.0 to 4.5 mm2/s, more preferably 3.2 to 4.3 mm2/s and most preferably 3.4 to 4.1 mm2/s [0058].  Tagawa discloses that the VI is preferably 148 to 160 [0059].  Tagawa discloses that the saturated content in the lubricant base oil is preferably 90% by mass or more [0067].  Tagawa discloses that the aromatic content is preferably 0.1 to 0.5% by mass [0068].  Tagawa discloses that the sulfur content in the lubricant base oil is preferably 10 ppm or less [0070].  Tagawa discloses that the pour point of the lubricant base oil is preferably    -12.5°C or less, and preferably -20°C or more [0072].  Tagawa discloses that the NOACK evaporation of the lubricant base oil is preferably 15% by mass or less, more preferably 14% by mass or less [0079].

Although Tagawa does not disclose “3+ ring naphthene content” as recited in the claims, a closer reading of Tagawa reveals that Tables I and 4 set forth amounts of “Tricyclic cycloparaffin” and other cycloparaffins such as “Tetracyclic cycloparaffin”, “Pentacyclic cycloparaffin” and “Hexacyclic cycloparaffin” in the inventive lubricating base oils.  Example 1-1 in Table I has a 3+ cycloparaffin content of (0.3 + 0.0 + 0.2 + 0.4) = 0.9 according to EI-MS analysis which meets the claimed limitation of 1.0 wt.% or less for 3+ ring naphthene content.  Example 1-2 in Table I has a 3+ ring cycloparaffin content of 0.9, and Example 1-3 in Table I has a 3+ ring cycloparaffin content of 0.7, according to EI-MS analysis.      
Tagawa discloses that the lubricant base oils produced in embodiments (i), (ii) and (iii) may be used alone, or may be used in combination with one or more base oils [0237] including mineral oils and synthetic oils such as poly-α-olefins, and various additives [0241] thus meeting the limitations of independent Claim 28.  
Response to Arguments
In response applicant amended independent claims 17, 22 and 28 to require that the base stock has a “kinematic viscosity at 40°C of greater than 20 cSt to 40 cSt”.  However, Tagawa discloses in [0062] that the kinematic viscosity of the lubricant base oil according to the present embodiment at 40°C is preferably 10 to 20 mm2/s, and more preferably 12 to 16 mm2/s. (1 cSt = 1 mm2/s). The examiner is of the position that the claimed kinematic viscosity at 40C of “greater than 20 cSt” does not patentably differ from the kinematic viscosity of 20 mm2/s at 40°C 2/s disclosed in the prior art.     

Claim Rejections - 35 USC § 103
Claims 17-37 are rejected under 35 U.S.C. 103 as being unpatentable over Tagawa et al (US 2015/0060327).
Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive. As previously set forth, Tagawa et al [“Tagawa”] disclose a lubricant base oil according to the following [1] to [4], and methods of making [0015].  
[1] A lubricant base oil that is a hydrocarbon oil having a kinematic viscosity at 100°C of 2.0 to 9 mm2/s, a viscosity index (VI) of 130 or more, a freezing point of -30 to -5°C, and an SBV viscosity at -20°C of 1,000 to 60,000 mPa.s;
[2] The lubricant base oil according to [1] which is a hydrocarbon oil having a kinematic viscosity at 100°C of 3.0 to 5.0 mm2/s, a VI of 145 or more, a freezing point of -20 to -5°C and an SBV viscosity at -20°C of 3,000 to 60,000 mPa.s[0018];  
[3] The lubricant base oil according to [1] which is a hydrocarbon oil having a kinematic viscosity at 100°C of 5 to 9 mm2/s, a VI of 155 or more, a freezing point of -15 to -5°C, and an SBV viscosity at -20°C of 3,000 to 30,000 mPa.s [0020];
[4] The lubricant base oil according to [1] which is a hydrocarbon oil having a kinematic viscosity at 100°C of 2.0 to 3.0 mm2/s, a VI of 130 or more, a freezing point of -30 to -10°C and an SBV viscosity at -30°C of 1,000 to 30,000 mPa.s [0022]. 
In regard to lubricating base oil [2], Tagawa discloses that the kinematic viscosity at 100°C is preferably 3.0 to 5.0 mm2/s, more preferably 3.2 to 4.3 mm2/s and most preferably 3.4 2/s [0054].  Tagawa discloses that the VI is preferably 148 to 160 [0056].  Tagawa discloses that the saturated content in the lubricant base oil is preferably 90% by mass or more [0068].  Tagawa discloses that the aromatic content is preferably 0.1 to 0.5% by mass [0069].  Tagawa discloses that the sulfur content in the lubricant base oil is preferably 10 ppm or less [0071].  Tagawa discloses that the pour point of the lubricant base oil is preferably -12.5°C or less, and preferably -20°C or more [0073].  Tagawa discloses that the NOACK evaporation of the lubricant base oil is preferably 15% by mass or less, more preferably 14% by mass or less [0080].
Thus lubricating base oil [2] disclosed in Tagawa meets the claimed limitations of VI, sulfur content, saturates content, NOACK volatility, pour point, kinematic viscosity, and aromatic content which includes 3+ ring naphthene content required by independent Claims 17, 22 and 23.  Tagawa discloses that the lubricant base oils produced in embodiments (i), (ii) and (iii) may be used alone, or may be used in combination with one or more base oils [0129] including mineral oils and synthetic oils such as poly-α-olefins [0130]-[0131], and various additives [0133] thus meeting the limitations of independent Claim 28.  
Although Tagawa does not disclose “3+ ring naphthene content” as recited in the claims, a closer reading of Tagawa reveals that Tables I and 4 set forth amounts of “Tricyclic cycloparaffin” and other cycloparaffins such as “Tetracyclic cycloparaffin”, “Pentacyclic cycloparaffin” and “Hexacyclic cycloparaffin” in the inventive lubricating base oils.  Example 1 in Table I has a 3+ cycloparaffin content of (0.3 + 0.0 + 0.2 + 0.4) = 0.9 according to EI-MS analysis which meets the claimed limitation of 1.0 wt.% or less for 3+ ring naphthene content.  Example 2 in Table I has a 3+ ring cycloparaffin content of 0.9 and Example 3 in Table I has a 3+ ring cycloparaffin content of 0.7 according to EI-MS analysis.      
Response to Arguments
In response applicant amended independent claims 17, 22 and 28 to require that the base stock has a “kinematic viscosity at 40°C of greater than 20 cSt to 40 cSt”.  However, Tagawa discloses in [0055] that the kinematic viscosity of the lubricant base oil according to the present embodiment at 40°C is preferably 10 to 20 mm2/s, and more preferably 12 to 16 mm2/s. (1 cSt = 1 mm2/s). The examiner is of the position that the claimed kinematic viscosity at 40C of “greater than 20 cSt” does not patentably differ from the kinematic viscosity of 20 mm2/s at 40°C disclosed in Tagawa.  An infinitesimal amount greater than 20 cSt will satisfy the claim and is not patentably distinct over 20 mm2/s disclosed in the prior art.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
December 30, 2021